Pursuant to Ind.Appellate Rule 65(D), this

                                                                  FILED
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
                                                               Aug 21 2012, 9:22 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
                                                                       CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
                                                                            tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

CHRIS M. TEAGLE                                  GREGORY F. ZOELLER
Muncie, Indiana                                  Attorney General of Indiana

                                                 MICHAEL GENE WORDEN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

JOHN NORTON, JR.,                                )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 05A04-1202-CR-99
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE BLACKFORD CIRCUIT COURT
                           The Honorable Dean A. Young, Judge
                             Cause No. 05C01-1109-FB-349


                                      August 21, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Defendant, John Norton, Jr. (Norton), appeals his sentence for burglary,

a Class B felony, Ind. Code § 35-43-2-1(B)(i).

       We affirm.

                                           ISSUE

       Norton raises one issue on appeal, which we restate as follows: Whether his

sentence is inappropriate in light of the nature of the offense and his character.

                        FACTS AND PROCEDURAL HISTORY

       On July 9, 2011, Justin Peters (Justin) and his mother, Linda Peters, returned from

vacation to find that their residence had been burglarized. Electronics, video games, and

a knife were taken. Someone had left behind a cell phone along with other personal

clothing items at the residence. A friend of Justin’s learned who had the stolen property

and confiscated it. The friend later met police, naming Chris Love (Love) and Norton as

persons involved with the stolen property.

       Meanwhile, police obtained a search warrant for the abandoned cell phone. The

cell phone contained Love’s photo and text messages from an individual named ‘Will’

that described a planned burglary of the Peters’ residence. The police interviewed Love

by telephone and he admitted to being at the Peters’ house around July 4, 2011, but

denied involvement with the burglary. Love stated that he gave his cell phone to Norton.



                                              2
       On July 19, 2011, Norton met with police about his involvement with the burglary.

Norton admitted knowing Justin, borrowing Love’s cell phone, and knowing about the

planned burglary, but otherwise denied involvement. However, Norton indicated that

another person named ‘Will’ was involved. The police identified ‘Will’ as Will Collis

(Collis) and questioned him. While denying involvement initially, Collis eventually

confessed to entering the Peters’ residence with Norton and stealing various items while

Love acted as a lookout.

       On August 30, 2011, the juvenile court waived its jurisdiction over Norton. On

September 8, 2011, the State filed an Information charging Norton with Count I,

burglary, a Class B felony, I.C. § 35-43-2-1; Count II, theft, a Class D felony, I.C. § 35-

43-4-2(a); and Count III, operating a vehicle without ever receiving a license, a Class C

misdemeanor, I.C. § 9-24-18-1.      The foregoing charges were unrelated to Norton’s

burglary of the Peters’ residence and subsequently on September 30, 2011, the State filed

an additional Information related to the Peters’ burglary, charging Norton with Count IV,

burglary, a Class B felony, I.C. § 35-43-2-1, and Count V, theft, a Class D felony, I.C. §

35-43-4-2(a).

       On January 23, 2012, Norton entered a plea of guilty to Count IV. In exchange for

Norton’s plea, the State dismissed all other Counts and agreed that the executed portion

of Norton’s sentence should be capped at six years. At a hearing on February 13, 2012,

the trial court accepted Norton’s plea of guilty to Count IV. Immediately thereafter, the

trial court conducted a sentencing hearing. The trial court sentenced Norton to ten years

                                            3
with four years suspended to probation. In addition, the trial court ordered Norton to pay

restitution of $1,000 to Justin.

       Norton now appeals. Additional facts will be provided as necessary.

                                DISCUSSION AND DECISION

       Norton challenges his sentence under Ind. Appellate Rule 7(B), contending that

the trial court’s imposed sentence is inappropriate in light of the nature of his offense and

his character. Specifically, he requests this court to suspend the six-year executed portion

of his sentence to probation.

       We first note that Norton’s sentence was within the statutory range. Norton was

convicted of burglary, a Class B felony. A sentence for a Class B felony ranges from six

to twenty years, with an advisory sentence of ten years. I.C. § 35-50-2-5. Here, the trial

court imposed an aggregate sentence of ten years, with six years executed and four years

suspended to probation.

       Under App. Rule 7(B), we may revise a sentence authorized by statute if we find

the sentence inappropriate in light of the nature of the offense and the character of the

offender.   Id.   To examine the nature of the offense, we review the details and

circumstances surrounding the commission of the offense and the defendant’s

participation in it. Washington v. State, 940 N.E.2d 1220, 1222 (Ind. Ct. App. 2011),

trans. denied. To examine the character of the offender, we consider the defendant’s life

and conduct. Id. It is the defendant’s burden to persuade us that the sentence imposed by



                                             4
the trial court is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

Here, Norton did not carry his burden.

       We first consider the nature of Norton’s offense. The police reports reveal that

Norton joined two friends to burglarize the Peters’ residence and steal video games and

electronic equipment worth over $1,000.          While the property stolen was arguably

insubstantial, the manner in which Norton set about accomplishing his crime was

substantial. Text messages in the abandoned cell phone revealed that Norton and his

friends had planned the burglary well in advance. The details of the crime also revealed

the offenders’ persistence. Upon failing to gain entry through a lower window, Collis

and Norton obtained a ladder to break in through an upstairs bedroom window. In sum,

this was a premeditated crime, requiring determination on the part of Norton and his

compatriots to effect its execution.

       We also cannot conclude that Norton’s character warrants a revised sentence.

Norton cites various factors to argue that his character does not merit an executed

sentence of six years. In particular, he relies upon his status as a juvenile at the time of

the crime, his mother’s offer of support, his remorse, his attempt to make restitution to

the victim, and his efforts to obtain schooling during incarceration. While the trial court

noted these as mitigating factors, it chose not to ascribe them significant weight.

       On the other hand, Norton’s significant juvenile history tellingly illustrates the

nature of his character. Norton amassed three juvenile adjudications in the five years

prior to this conviction, which were for crimes that would have been considered Class A

                                             5
and B misdemeanors as well as Class B, C and D felonies if committed by an adult. As a

result, Norton has been placed in a residential treatment facility and made a ward of the

Department of Correction on two occasions.         These efforts at rehabilitation have

apparently been without effect as Norton’s crime evinces a lack of respect for the law and

the property rights of others.

       In arguing that his character does not warrant an executed sentence of six years,

Norton relies on Knight v. State, 930 N.E.2d 20 (Ind. 2010). In Knight, our supreme

court revised a juvenile’s aggregate sentence of 70 years for multiple convictions of

burglary, robbery, and criminal confinement stemming from crimes against multiple

victims on the same evening.      Id. at 21.    Despite such crimes, the supreme court

concluded the defendant did not possess a character of “recalcitrance or depravity” to

justify an aggregate sentence of 70 years. Id. at 23. The supreme court revised Knight’s

aggregate sentence to 40 years based on: his status as a juvenile at the time the crimes

were committed, his lack of a prior felony conviction, and his co-defendant’s shorter

sentence. Id. at 22-23.

       Here, Norton attempts to analogize his situation to that of Knight and argues that

since he was a juvenile at the time his crimes were committed and his crimes did not

include violence against his victims, his sentence should be revised.          While the

defendant’s character in Knight did not justify a 70 year sentence, we have no

information regarding what punishment Norton’s co-defendants received and also note

the disparity between the aggregate 70 year sentence in Knight with Norton’s aggregate

                                            6
sentence of 10 years. Instead, we conclude that based upon Norton’s juvenile history and

the planned, persistent, and deliberate manner in which he committed his crimes, the trial

court’s sentence was appropriate. Accordingly, we find that Norton has not carried his

burden to persuade us that his sentence is inappropriate in light of the nature of the

offense and his character.

                                      CONCLUSION

       Based on the foregoing, we conclude that Norton’s sentence is appropriate in light

of the nature of the offense and his character.

       Affirmed.

BAILEY, J. and CRONE, J. concur




                                              7